Citation Nr: 1704659	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33 of Title 38, United States Code (post-9/11 GI Bill).

2.  Entitlement to a benefits payment rate in excess of 40 percent, for educational assistance benefits under the post-9/11 GI Bill.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 2002 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied eligibility for receiving educational assistance benefits under the post-9/11 GI Bill Program.  The case is now under the jurisdiction of the Anchorage, Alaska RO.

The appeal was remanded in December 2013 to schedule a hearing.  In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing held at the Anchorage RO.  A transcript of the hearing is of record.

The case has now returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran had at least 30 days of continuous active duty service from November 2002 to August 2003, and was discharged under honorable conditions for a physical condition that interfered with her performance but was not characterized as a disability, and did not result from her own misconduct.

2.  The Veteran was discharged from active duty service due to shin splints and migraine headaches, which were determined to be service-connected disabilities in June 2010 and October 2015 rating decisions.





CONCLUSIONS OF LAW

1.  The criteria for eligibility for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) have been met.  38 U.S.C.A. §§ 3311 (West 2014); 38 C.F.R. §§ 21.9520, 21.9640(a) (2016).

2.  The criteria for educational assistance benefits at a rate of 100 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) have been met. 38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the fully favorable outcome of this appeal, compliance with VA's duties to notify and assist claimants applying for educational assistance under Chapter 33,
set forth in 38 C.F.R. §§ 21.1031, 21.1032, 21.9510 (2016), need not be discussed.


Chapter 33 Law and Regulations

The post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  A Veteran may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for: (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520(a) (2016). 

A Veteran is also eligible for benefits under 38 U.S.C. Chapter 33, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b) (2016).

In pertinent part, the post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304 (West 2014).  See 38 C.F.R. § 21.9505 (2016). 

The percentage of maximum amounts payable is determined by the aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable with at least 90 days, but less than 6 months, of creditable active duty service is 40 percent.  A 50 percent rate is payable with at least 6 months, but less than 12 months, and a 60 percent rate is payable with at least 12 months, but less than 18 months of creditable active duty service.  A 70 percent rate is payable with at least 18 months, but less than 24 months, of creditable active duty service; a 80 percent rate is payable with at least 24 months, but less than 30 months, of creditable active duty service; a 90 percent rate is payable with at least 30 months, but less than 36 months, of creditable active duty service; and a 100 percent rate is payable with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2016).




Analysis

After entering service in November 2002, the Veteran reported having migraine headaches and chronic shin splints.  Due to these disabilities, in August 2003, the Veteran was discharged from service for a physical condition that interfered with the performance of her duties, but was not characterized as a disability.  At that time, the Veteran's migraine headaches and shin splints were not service-connected disabilities.

In December 2010, the Veteran filed a claim requesting educational benefits.  In April 2011, the Veteran was awarded benefits totaling 40 percent of the maximum amount payable based upon her 113 hours of creditable service.  Subsequently, in a separate April 2011 letter, the Veteran was informed that she was not entitled to such benefits because VA personnel records from May 2003 showed that the Veteran had 276 days of active duty service, and 194 days of basic or skills training.  As these periods of training do not qualify as active duty service for claimants who served 24 months or less on active duty, they are deducted from qualifying service periods.  As such, the Veteran had 85 creditable days of active duty service, and thus, fell short of the minimum requirement of 90 aggregate days of service.
In May 2011, the Veteran was granted a waiver for benefits that had been awarded to her.  The Veteran submitted a notice of disagreement indicating that she was entitled to benefits under the post-9/11 GI bill because she had 30 days of continuous service, and had been discharged from service due to disabilities that were later service-connected.  The Veteran also asserted that she should be entitled to benefits at a rate of 100 percent.

The Veteran was awarded service connection for shin splints in June 2010, and for migraine headaches in October 2015.  During the August 2016 hearing, the Veteran testified that she was currently enrolled in a VA vocational rehabilitation program, and that any additional benefits awarded to her would go towards the payment of her student loans.

After reviewing the evidence of record, the Board finds that the Veteran is entitled to post-9/11 GI Bill benefits at a rate of 100 percent.  38 U.S.C.A. § 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2016).  Although the Veteran's reason for separation was for physical conditions not characterized as disabilities, those conditions were later service-connected.  As such, given that the Veteran has more than 30 days of continuous service, she would be entitled to those benefits.  Furthermore, she would be entitled to benefits at a rate of 100 percent which is the percentage of maximum amounts payable for a Veteran who has served for at least 30 continuous days, and was discharged due to a service-connected disability.  38 C.F.R. § 21.9640.

In so holding, the Board acknowledges the RO's position that only the Department of Defense can determine whether a discharge was due to service-connected disability.  Title 38 defines the term "Secretary" as meaning the Secretary of Veterans Affairs.  38 U.S.C.A. § 101(1).  The term "Secretary concerned" means, inter alia, the Secretary of the relevant military branch; as pertinent to this case involving an Army veteran, "the Secretary of the Army, with respect to matters concerning the Army."  38 U.S.C.A. § 101(25)(A).  Thus, these are terms of art, meaning they have specific, legally binding definitions.  Hence, it is significant that the Secretary concerned, i.e., the relevant military branch, controls whether the service is honorable, whereas the Secretary, i.e., VA Secretary, determines whether a disability is service-connected under VA laws. 

The pertinent regulation authorizing the amount of educational assistance payable under 38 U.S.C. Chapter 33 provides for the maximum, or 100 percent, amounts to be paid where the aggregate length of creditable active duty service is at least 36 months, or at least 30 continuous days, if discharged due to service-connected disability.  38 C.F.R. § 21.9640.  This regulation is silent as to the source of the authority for determining whether the individual is discharged due to service-connected disability. 

The regulation pertaining to basic eligibility for Chapter 33 educational assistance provides a specific example wherein a "hardship" determination by a Secretary of the appropriate military department is controlling on eligibility for Post 9/11 GI Bill education benefits.  See 38 C.F.R. § 21.9520(a)(5).

Although the "Secretary concerned" is given sole authority to determine if the discharge was due to hardship, this same limitation is not provided for a determination that a condition resulting in service discharge is determined to be a service-connected disability.

Thus, it is not explicitly stated in the law or regulations pertaining to the Post 9/11 GI Bill that authorization to determine whether a discharge is due to service-connected disability is limited to the DoD.  However, there are other sections, establishing different criteria for entitlement, which do specifically limit the authority to the service department, which tends to suggest that such a limitation is not intended where it is not stated.  In a larger context, this is consistent with the overall statutory framework, which gives VA the primary authority to determine entitlement to service connection.  Limitations on that authority are explicitly set forth; for example, see generally Chapter 11 of Title 38, which defines the criteria for establishing entitlement to VA compensation.  Indeed, in this case, the RO granted service connection for shin splints and migraine headaches based upon a retroactive review of the record. 

In view of the foregoing, the Board is unable to find any support for the legal proposition that VA does not have the authority to determine if a discharge is due to a service-connected disability for purposes of establishing entitlement to Chapter 33 educational assistance.  Instead, as discussed above, the law and regulations support VA's legal right to make such a determination.  Therefore, the Board finds that the Veteran's discharge was for a service-connected disability.  As a result, she is entitled to payment of educational assistance under the Post-9/11 GI Bill at the 100 percent level for an approved program of education.



ORDER

Entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38 of the United States Code (post-9/11 GI Bill), is granted.

Entitlement to educational assistance benefits at a 100 percent rate under the post-9/11 GI Bill is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


